Exhibit 10.1

FIFTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

This Fifth Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made this 8th day of October, 2015 by and among EVINE LIVE INC.,
a Minnesota corporation (“Evine”); VALUEVISION INTERACTIVE, INC., a Minnesota
corporation; VVI FULFILLMENT CENTER, INC., a Minnesota corporation; VALUEVISION
MEDIA ACQUISITIONS, INC., a Delaware corporation; VALUEVISION RETAIL, INC., a
Delaware corporation, and NORWELL TELEVISION, LLC, a Delaware limited liability
company (each a “Borrower”, and collectively “Borrowers”); the financial
institutions which are now or which hereafter become a party hereto as lenders
(the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders
(PNC, in such capacity, the “Agent”).

BACKGROUND

A. On February 9, 2012, Borrowers, Lenders and Agent entered into, inter alia,
that certain Revolving Credit, Term Loan and Security Agreement (as same has
been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.

B. The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement, subject to
the terms and conditions of this Amendment.

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

1. Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:

(a) Section 1.2 of the Loan Agreement shall be amended by adding the following
defined terms in their appropriate alphabetical order:

“Fifth Amendment” shall mean the Fifth Amendment to Revolving Credit, Term Loan
and Security Agreement dated as of the Fifth Amendment Closing Date among the
Borrowers, Lenders and Agent.

“Fifth Amendment Closing Date” shall mean October 8, 2015.



--------------------------------------------------------------------------------

(b) Section 1.2 of the Loan Agreement shall be amended by deleting the following
definitions in their entirety and replacing them as follows:

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) non-cash equity based compensation expenses incurred
by Borrowers for such period, plus (d) expenses actually incurred related to
shareholder response costs, fees, charges and legal expenses incurred and paid
for by Borrowers during the fiscal year ended on or about January 31, 2015 not
to exceed $3,517,000 and the related management changes expenses incurred and
paid during such period, not to exceed $5,520,000, in the aggregate not to
exceed $9,037,000 plus (e) expenses actually incurred related to management
changes incurred and paid for by Borrowers during the fiscal year ended on or
about January 31, 2016 not to exceed $3,600,000 in the aggregate plus
(f) non-cash losses incurred by Borrowers during such period in connection with
the sale of Norwell’s premises located at 2 Bert Drive, #4, West Bridgewater,
Massachusetts and the MA Personal Property plus (g) non-cash impairment charges
and non-cash write-downs for such period.

“Maximum Loan Amount” shall mean $105,000,000, as such amount may be increased
(to an amount not to exceed $130,000,000) from time to time in accordance with
Section 2.24 hereof.

“Maximum Revolving Advance Amount” shall mean $90,000,000, as such amount may be
increased (to an amount not to exceed $115,000,000) from time to time in
accordance with Section 2.24 hereof.

(c) Section 2.24(a)(iv) of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

(iv) After giving effect to such increase, the Maximum Revolving Advance Amount
shall not exceed $115,000,000.

(d) Section 4.15(h) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

(h) Establishment of a Lockbox Account, Dominion Account. All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (such accounts, together with
the Private Bank Account, defined below, the “Blocked Accounts”) established at
a bank or banks (each such bank, a “Blocked Account Bank”)

 

2



--------------------------------------------------------------------------------

pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds. Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing that upon the delivery of a notice (the “Trigger
Notice”) from Agent to such Blocked Account Bank (which Trigger Notice may be
delivered at any time (x) on or after any date on which Borrowers’ Undrawn
Availability is less than $16,000,000 (increasing to $18,000,000 upon the
earlier to occur of (1) disbursement after the Fifth Amendment Closing Date of
Revolving Advances of at least $15,000,000 in the aggregate and (2) October 31,
2016) or (y) upon or after the occurrence and during the continuance of a
Default or Event of Default), such Blocked Account Bank shall transfer such
funds so deposited to Agent, either to any account maintained by Agent at said
Blocked Account Bank or by wire transfer to appropriate account(s) of Agent. All
funds deposited in such Blocked Accounts shall immediately become the property
of Agent upon the delivery of the Trigger Notice, and Borrowing Agent shall use
its commercially reasonable efforts to obtain the agreement by such Blocked
Account Bank to waive any offset rights against the funds so deposited. At all
times following the delivery of a Trigger Notice all funds on deposit in the
Blocked Accounts and/or Depository Accounts shall be applied to reduce the
outstanding Obligations in the order determined by Agent. Neither Agent nor any
Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder. Notwithstanding
anything to the contrary above, Borrowers may maintain a deposit account at The
PrivateBank and Trust Company (“Private Bank Account”) so long as (i) the
account is subject to a springing deposit account control agreement in favor of
Agent and which can be effected by delivery of a Trigger Notice, (ii) the
account does not hold more than the lesser of 20% of available unrestricted cash
of Borrowers or $4,000,000, (iii) the account may not be used to make
disbursements, and (iv) Agent shall be notified of any deposits or withdraws
from the account. All deposit accounts and investment accounts of each Borrower
and its Subsidiaries are set forth on Schedule 4.15(h).

(e) Section 6.5 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

6.5 Financial Covenants.

(a) Fixed Charge Coverage Ratio. If at any time during any fiscal quarter
commencing with the fiscal quarter ending on or about July 31, 2015 or during
any fiscal quarter thereafter, (i) an Event of Default is continuing or
(ii) Borrowers’ Undrawn Availability is equal to or less than $16,000,000
(increasing to $18,000,000 upon the earlier to occur of (1) disbursement after
the Fifth Amendment Closing Date of Revolving Advances of at least $15,000,000
in the aggregate and (2) October 31, 2016), cause to be maintained as of the end
of the fiscal quarter immediately prior to the fiscal quarter during which
Borrowers’ Undrawn Availability was less than the foregoing amount or during
which such Event of Default occurred and as of the end of each fiscal quarter
thereafter until such Event of Default is waived or Undrawn Availability at all
times during a subsequent fiscal quarter is not less than $16,000,000 (or
$18,000,000, as applicable), a Fixed Charge Coverage Ratio of not less than 1.1
to 1.0, measured in each case on a trailing four (4) quarter basis.

 

3



--------------------------------------------------------------------------------

(b) Minimum EBITDA. If at any time during any fiscal quarter commencing with the
fiscal quarter ending on or about July 31, 2015 or during any fiscal quarter
thereafter, (i) an Event of Default is continuing or (ii) Borrowers’ Undrawn
Availability is equal to or less than $16,000,000 (increasing to $18,000,000
upon the earlier to occur of (1) disbursement after the Fifth Amendment Closing
Date of Revolving Advances of at least $15,000,000 in the aggregate and
(2) October 31, 2016), cause to be achieved a minimum EBITDA of not less than
the following amounts as of the end of the fiscal quarter immediately prior to
the fiscal quarter during which Borrowers’ Undrawn Availability was less than
the foregoing amount or during which such Event of Default occurred and as of
the end of each fiscal quarter thereafter until such Event of Default is waived
or Undrawn Availability at all times during a subsequent fiscal quarter is not
less than $16,000,000 (or $18,000,000, as applicable) (in each case to be tested
for the four quarter period then ending on or about the date specified below):

 

Quarters Ending

   Amount  

January 31, 2015, April 30, 2015, July 31, 2015, October 31, 2015

   $ 10,000,000   

January 31, 2016, April 30, 2016, July 31, 2016, October 31, 2016

   $ 10,000,000   

January 31, 2017, April 30, 2017, July 31, 2017, October 31, 2017

   $ 22,000,000   

January 31, 2018 and thereafter

   $ 27,000,000   

 

4



--------------------------------------------------------------------------------

(c) Undrawn Availability. Cause to be maintained at all times Undrawn
Availability of not less than $10,000,000.

(d) Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in the aggregate amount
for all Borrowers in excess of the amount corresponding to such fiscal year as
shown below:

 

Fiscal year ending on or about January 31, 2015

   $40,000,000

Fiscal year ending on or about January 31, 2016

   $10,000,000

Fiscal year ending on or about January 31, 2017 and each fiscal year thereafter

   $10,000,000
plus any amount
by which EBITDA
for the prior fiscal
year exceeds
$15,000,000

; provided that (1) if any portion of the Bowling Green, Kentucky expansion
project is not completed within the fiscal year ended January 31, 2015, up to
$10,100,000 may be carried over to the fiscal years ending on or about
January 31, 2016 and January 31, 2017 in the aggregate over both years and such
amounts carried over in each fiscal year will be excluded from the Capital
Expenditures calculation for such fiscal year and (2) any equity funds raised by
Borrowers and used towards Capital Expenditures shall be excluded from the
Capital Expenditures calculation for any fiscal year.

 

5



--------------------------------------------------------------------------------

(f) Section 13.1 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May 1, 2020 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon ten (10) Business Days’ prior written notice and upon payment in full
of the Obligations other than contingent indemnification Obligations for which
no claim has been asserted and Letters of Credit to the extent such Letters of
Credit have been cash collateralized.

(g) Section 9.2 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:

9.2 Schedules. Deliver to Agent (i) on or before the twentieth (20th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger (including ageing of accrued
cable access fees included in accounts payable), (c) Inventory reports
(including breakout by category), (d) monthly reporting of the prior month’s
Average FICO Score, (e) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement), provided that Agent may require Borrowing Base
Certificates on a weekly basis in its reasonable discretion and (f) the maximum
amount of credit available to the Borrowers from time to time by T-Mobile (to be
confirmed in the Compliance Certificate when delivered); (ii) each week,
(1) summary Inventory reports (including breakout by category), (2) reporting of
weekly sales, collections and credits and (3) a Value Pay Plan ageing summary
and (iii) from time to time, any changes in the maximum amount of credit made
available to Borrowers by T-Mobile. In addition, each Borrower will deliver to
Agent at such intervals as Agent may reasonably require: (i) confirmatory
assignment schedules; (ii) copies of Customer’s invoices; (iii) evidence of
shipment or delivery; and (iv) such further schedules, documents and/or
information regarding the Collateral as Agent may reasonably require including
trial balances and test verifications. Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Borrower and delivered to Agent
from time to time solely for Agent’s convenience in maintaining records of the
Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.

 

6



--------------------------------------------------------------------------------

2. Representations and Warranties. Each of the Borrowers hereby:

(a) reaffirms all representations and warranties made to Agent and Lenders under
the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);

(b) reaffirms all of the covenants contained in the Loan Agreement, covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
and Guarantor to Agent and Lenders under the Loan Agreement of whatever nature
and whenever incurred, are satisfied and/or released by Agent and Lenders;

(c) represents and warrants that no Default or Event of Default has occurred and
is continuing under any of the Existing Financing Agreements;

(d) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

(e) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

3. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):

(a) Agent’s receipt of this Amendment fully executed by the Borrowers;

(b) Agent shall have received payment of a non-refundable closing fee in an
amount equal to Two Hundred Twenty-Three Thousand Four Hundred Sixty-Eight
Dollars and Eighty-Six Cents ($223,468.86), in immediately available funds,
which fee shall be fully earned upon the effectiveness of this Amendment;

 

7



--------------------------------------------------------------------------------

(c) Agent’s receipt of a fully executed Fourth Amended and Restated Revolving
Credit Note in favor of PNC and a fully executed Amended and Restated Revolving
Credit Note in favor of The PrivateBank and Trust Company;

(d) Agent’s receipt of a fully executed Second Amended and Restated Term Loan
Note in favor of PNC and a fully executed Amended and Restated Term Loan Note in
favor of The PrivateBank and Trust Company;

(e) Agent shall have received a secretary and incumbency certificate for each
Borrower identifying all authorized officers with specimen signatures, a
certificate of no change to the organizational documents of each Borrower or any
amended organizational documents, as applicable, and authorizing resolutions of
each Borrower authorizing the execution of this Amendment and the Notes and the
transactions contemplated herein;

(f) Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.

4. Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.

5. Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.

6. Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.

7. [Reserved].

8. Miscellaneous.

(a) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

(b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(c) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

(d) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

(e) Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS:     EVINE LIVE INC.     By:   /s/ Tim Peterman     Name:   Tim
Peterman     Title:   Chief Financial Officer     VALUEVISION INTERACTIVE, INC.
    By:   /s/ Tim Peterman     Name:   Tim Peterman     Title:   Chief Financial
Officer     VVI FULFILLMENT CENTER, INC.     By:   /s/ Tim Peterman     Name:  
Tim Peterman     Title:   Chief Financial Officer     VALUEVISION MEDIA
ACQUISITIONS, INC.     By:   /s/ Tim Peterman     Name:   Tim Peterman    
Title:   Chief Financial Officer     VALUEVISION RETAIL, INC.     By:   /s/ Tim
Peterman     Name:   Tim Peterman     Title:   Chief Financial Officer    
NORWELL TELEVISION, LLC     By:   /s/ Tim Peterman     Name:   Tim Peterman    
Title:   Chief Financial Officer

[SIGNATURE PAGE TO FIFTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent     By:   /s/
Sherry Winick       Sherry Winick, Vice President     Address: 200 South Wacker
Drive, Suite 600     Chicago, Illinois 60606 LENDERS:     PNC BANK, NATIONAL
ASSOCIATION, as Lender and as Agent     By:   /s/ Sherry Winick       Sherry
Winick, Vice President     Revolving Commitment Percentage: 77.0%     Term Loan
Commitment Percentage: 77.0%     THE PRIVATEBANK AND TRUST COMPANY, as Lender  
  By:   /s/ Richard Pierce     Name:   Richard Pierce     Title:   Managing
Director     Revolving Commitment Percentage: 23.0%     Term Loan Commitment
Percentage: 23.0%

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]